Case 9:18-cv-80390-WPD Document 228 Entered on FLSD Docket 10/05/2020 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                                    CASE NO. 9:18-CV-80390-WPD
   BENNY BARMAPOV,

                  Plaintiff,
   v.

   GUY AMUIAL, et al.,

         Defendants.
   ___________________________________________/


     ORDER APPROVING REPORT AND RECOMMENDATION OF MAGISTRATE
    JUDGE; OVERRULING OBJECTIONS; GRANTING IN PART AND DENYING IN
   PART DEFENDANT DOUGHERTY’S VERIFIED MOTION FOR ATTORNEYS’ FEES


          THIS CAUSE is before the Court upon Defendant Thomas H. Dougherty (“Defendant”

   or Dougherty”)’s Verified Motion for Attorneys’ Fees [DE 218] and the Magistrate Judge’s

   Report and Recommendation on Defendant Dougherty’s Verified Motions for Attorneys’ Fees

   (the “Report”) [DE 225]. The Court has conducted a de novo review of the Report, Plaintiff

   Benny Barmapov (“Plaintiff” or “Barmapov”)’s Objections to Report and Recommendation [DE

   226], and is otherwise fully advised in the premises.

          A party seeking to challenge the findings in a report and recommendation of a United

   States Magistrate Judge must file “written objections which shall specifically identify the

   portions of the proposed findings and recommendation to which objection is made and the

   specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781, 783 (11th Cir. 2006)

   (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir. 1989)). “It is critical that the objection be

   sufficiently specific and not a general objection to the report.” Macort, 208 F. App’x at 784

   (citing Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984)). If a party makes a timely and specific
Case 9:18-cv-80390-WPD Document 228 Entered on FLSD Docket 10/05/2020 Page 2 of 5




   objection to a finding in the report and recommendation, the district court must conduct a de

   novo review of the portions of the report to which objection is made. Macort, 208 F. App’x at

   783-84; see also 28 U.S.C. § 636(b)(1). The district court may accept, reject, or modify in whole

   or in part, the findings or recommendations made by the Magistrate Judge. Macort, 208 F. App’x

   at 784; 28 U.S.C. § 636(b)(1). Accordingly, the Court has undertaken a de novo review of the

   Report [DE 225], the record, and the Plaintiff’s Objections [DE 226].

          Plaintiff Barmapov filed the instant action on March 26, 2018. See [DE 1]. The 26

   original Defendants filed motions to dismiss the original Complaint. In response, Plaintiff filed

   an Amended Complaint on August 20, 2018. See [DE 97]. In his Amended Complaint, Plaintiff

   alleged claims against 23 Defendants (some individuals, others various business entities) and 20

   John Doe Defendants over allegations that they engaged in a vast scheme to defraud him of

   approximately $4 million in connection with his investment in a Mitsubishi car dealership. See

   generally [DE 97] (Amended Complaint). In his 113-page, 624 paragraph Amended Complaint,

   Plaintiff asserted the following twenty (20) claims against Defendants: Civil RICO in violation

   of 18 U.S.C. § 1962(c), (d); Florida Civil RICO in violation of Fla. Stat. § 772.103(3), (4);

   Fraudulent Inducement; Rescission; Common Law Fraud; Fraudulent Misrepresentation;

   Negligent Misrepresentation; Breach of Fiduciary Duties; Aiding and Abetting Breach of

   Fiduciary Duties; Conversion; Negligence; Gross Negligence; Unjust Enrichment; Accounting;

   Civil Conspiracy; Aiding and Abetting; Declaratory Relief; and Civil Theft. See id. On

   September 17-20, 2018, Defendants filed motions to dismiss the Amended Complaint. See [DE’s

   113, 114, 115, 116, 117, 118, 119, 120, and 123]. The motions were fully briefed and carefully

   reviewed. On December 12, 2018, the Court entered an Order Dismissing Amended Complaint.

   See [DE 160]. Therein, the Court explained the grounds for dismissal argued by each motion to
Case 9:18-cv-80390-WPD Document 228 Entered on FLSD Docket 10/05/2020 Page 3 of 5




   dismiss and held that improper group pleading required dismissal of the Amended Complaint,

   with leave to attempt to re-plead a Second Amended Complaint consistent with the Court’s

   Order. See id. On December 27, 2019, Plaintiff filed a Second Amended Complaint, alleging

   nineteen (19) claims against sixteen (16) Defendants (some individuals, others various business

   entities) and 20 John Doe Defendants, again over allegations that they engaged in a vast scheme

   to defraud him of approximately $4 million in connection with his investment in a Mitsubishi car

   dealership. See generally [DE 161] (Second Amended Complaint). In his 90-page, 440

   paragraph Second Amended Complaint, Plaintiff asserted the following 19 claims against

   Defendants: Breach of Fiduciary Duties (Counts I-VI); Aiding and Abetting Breach of Fiduciary

   Duties (Counts VII-IX); Fraud (Count X-XVI); Aiding and Abetting Fraud (Counts XVII-

   XVIII); and Civil Conspiracy to Commit Breach of Fiduciary Duty and Defraud (Count XIX).

   See id. Defendants, including Defendant Dougherty, filed motions to dismiss the Second

   Amended Complaint. See [DE’s 165, 166, 167, 168]. On May 24, 2019, the Court entered an

   Omnibus Order, which granted the motions, dismissed the Second Amended Complaint with

   prejudice, and closed the case. See [DE 188].

          Defendant Dougherty filed a Verified Motion for Attorneys’ Fees, seeking an award of

   $42,717.50 in attorneys’ fees for defending the action. See [DE 218]. Judge Matthewman

   carefully considered the Dougherty’s Motion, the relevant billing records, Barmapov’s Response

   [DE 220], and in his thorough 22-page Report, recommended that the Dougherty’s Motion be

   granted in part and denied in part, and that Dougherty be awarded attorneys’ fees in the amount

   of $22,050.00. See [DE 225]. Having carefully considered Barmapov’s Objections, and having

   reviewed the arguments and relevant case law, the Court overrules the Objections. The Court

   agrees with the analysis and conclusions set forth in Magistrate Judge Matthewman’s well-
Case 9:18-cv-80390-WPD Document 228 Entered on FLSD Docket 10/05/2020 Page 4 of 5




   reasoned and thorough Report. Dougherty has demonstrated that he is entitled to attorneys’ fees

   in defending the Florida civil RICO cause of action and all of the other inextricably intertwined

   counts in securing dismissal of the First Amended Complaint (in which the Florida civil RICO

   cause of action was pled) pursuant to Fla. Stat. ' 772.104(3). Judge Matthewman also properly

   determined that Fed. R. Civ. P. 11 does not preempt the Florida civil RICO statute. Finally, the

   reduction in attorneys’ fees recommended by Judge Matthewman is reasonable.

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Report [DE 225] is hereby APPROVED;

           2. Defendant Thomas H. Dougherty’s Verified Motion for Attorneys’ Fees [DE 218] is

                hereby GRANTED IN PART AND DENIED IN PART;

           3. Defendant Thomas H. Dougherty is hereby awarded attorneys’ fees in the amount of

                $22,050.00, plus statutory interest.

           4. Conditioned upon the deposit by Barmapov in the Court’s Registry of the amount of

                $22,050.00, the enforcement of this Order Approving Report and Recommendation of

                Magistrate Judge; Overruling Objections; Granting in Part and Denying in Part

                Defendant Dougherty’s Verified Motion for Attorneys’ Fees is STAYED, pending

                the final resolution of this case, including all appeals. 1

           DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 5th day of October, 2020.




   1
    This is consistent with the Court’s Order Granting Plaintiff’s Motion to Stay Enforcement of Attorneys’ Fee
   Awards Pending Final Resolution of Case. See [DE 223].
Case 9:18-cv-80390-WPD Document 228 Entered on FLSD Docket 10/05/2020 Page 5 of 5




   Copies to:
   Counsel of Record
   Magistrate Judge William Matthewman
